United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, West Palm Beach, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1065
Issued: October 3, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 7, 2014 appellant, through his attorney, filed a timely appeal from the
December 10, 2013 and March 10, 2014 merit decisions of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability beginning January 24,
2013 causally related to his May 13, 2008 employment injury.
FACTUAL HISTORY
On May 15, 2008 appellant, then a 57-year-old transportation security screener, filed a
traumatic injury claim alleging that on May 13, 2008 he injured his lower back in the
1

5 U.S.C. § 8101 et seq.

performance of duty. OWCP accepted the claim, assigned file number xxxxxx191, for lumbar
sprain. Appellant did not stop work.
On October 17, 2008 Dr. Scott D. Norris, an osteopath, diagnosed lumbar sprain/strain
and resolving radiculitis. He found that appellant could resume his usual work duties.
On August 17, 2011 appellant filed a traumatic injury claim alleging that he sustained an
injury to his lower back on August 4, 2011. OWCP assigned the claim file number xxxxxx626
and accepted the claim for lumbar strain. Appellant returned to modified employment on
September 14, 2011 under file number xxxxxx626.
On January 23, 2013 the employing establishment removed appellant from employment
due to medical disqualification. It noted that October 18, 2011 and October 29, 2012 reports
from Dr. Craig Lichtblau, a Board-certified physiatrist, established that he was disabled from
employment due to “flares of low back pain since August 2011.”2
On May 24, 2013 appellant filed a claim for compensation on account of disability (Form
CA-7) from January 24 to May 23, 2013. The form noted that he had been released to his
regular employment on January 5, 2010. In an accompanying letter dated May 24, 2013,
appellant’s attorney argued that the employing establishment had withdrawn his limited-duty
position. On October 22, 2013 appellant filed a claim for compensation from May 24 to
July 10, 2013.
By letter dated November 1, 2013, OWCP advised appellant of the requirements to
establish a recurrence of disability. It requested that he submit a detailed report from his
attending physician addressing the causal relationship between his disability and the accepted
employment injury.
In a report dated November 20, 2013, Dr. Ramon Berenguer, a Board-certified internist,
noted that appellant received a diagnosis of lumbar strain and radiculitis due to a May 13, 2008
work injury. He worked limited duty and then returned to his usual employment. Dr. Berenguer
related that appellant sustained “a second low back injury in 2011 and a recurrence in 2012.” He
diagnosed lumbar sprain and radiculitis and indicated that he required an “assessment to
determine if he can resume limited work duties.” In a duty status report dated November 20,
2013, Dr. Berenguer found that appellant was disabled from employment.
By decision dated December 10, 2013, OWCP found that appellant had not established a
recurrence of disability from January 24 to July 10, 2013. It determined that the medical
evidence was insufficient to show that he was disabled from employment.

2

The October 18, 2011 and October 29, 2012 reports from Dr. Lichtblau are not in the case record. In a progress
report dated October 31, 2012, Dr. Lichtblau diagnosed lumbar myofascial pain syndrome due to an August 4, 2011
work injury. He found that appellant could resume work without restrictions but may have “acute intermittent
exacerbations of chronic pain and discomfort….”

2

In a duty status report dated December 28, 2013, Dr. Berenguer diagnosed lumbar sprain,
checked “yes” that the history corresponded to that provided on the form and opined that
appellant was totally disabled.3
On January 23, 2014 appellant, through his attorney, requested reconsideration. Citing
OWCP’s procedures, counsel contended that he had established a recurrence of disability as the
employing establishment withdrew his limited-duty position.
In a report of telephone call dated March 7, 2014, the employing establishment related
that, under the current file number, appellant resumed his usual employment on
November 12, 2008.
By decision dated March 10, 2014, OWCP denied modification of its December 10, 2013
decision. It noted that appellant had filed a claim for a new traumatic injury occurring on
August 4, 2011, which it assigned file number xxxxxx643 and accepted for lumbar strain. On
September 4, 2011 appellant accepted a limited-duty job offer under that file number. OWCP
found that there was no evidence that he was performing limited-duty employment under the
current file number at the time the employing establishment removed him from work. It further
determined that the medical evidence did not show that appellant was disabled as a result of his
May 13, 2008 work injury.
On appeal appellant’s attorney, citing OWCP’s procedures, contends that the employing
establishment withdrew his limited-duty position for reasons unrelated to a reduction-in-force or
for cause. He relates that the medical evidence from September 2008 and January 2010 supports
that appellant had continuing disability causally related to his injury.
LEGAL PRECEDENT
A “recurrence of disability” means an inability to work after an employee has returned to
work caused by a spontaneous change in a medical condition, which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.4
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence a causal relationship between his recurrence of disability and his employment
injury.5 This burden includes the necessity of furnishing medical evidence from a physician
who, on the basis of a complete and accurate factual and medical history, concludes that the
disabling condition is causally related to employment factors and supports that conclusion with
sound medical reasoning.6

3

The duty status report did not contain a description of injury. The record also contains the first page of a
progress report from Dr. Berenguer dated December 18, 2013.
4

20 C.F.R. § 10.5(x).

5

See Carmen Gould, 50 ECAB 504 (1999).

6

See Mary A. Ceglia, 55 ECAB 626 (2004).

3

ANALYSIS
OWCP accepted that appellant sustained lumbar sprain due to a May 13, 2008
employment injury. On October 17, 2008 Dr. Norris released him to resume his regular work
duties. Appellant returned to his usual employment on November 12, 2008. OWCP further
accepted that he sustained an injury to his low back on August 4, 2011 under file number
xxxxxx626. Appellant resumed modified employment on September 14, 2011 under file number
xxxxxx626.
On January 23, 2013 the employing establishment found that appellant was medically
disqualified from employment. On May 24, 2013 he filed a claim for compensation from
January 24 to May 23, 2013 due to disability resulting from his May 13, 2008 employment
injury. Appellant’s attorney argued that he had established a recurrence of disability based on
the employing establishment’s withdrawal of his limited-duty position. A recurrence of
disability includes an inability to work that takes place when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to his or her work-related
injury or illness is withdrawn, (except when such withdrawal occurs for reasons of misconduct,
nonperformance of job duties or a reduction-in-force) or when the physical requirements of such
an assignment are altered so that they exceed his or her established physical limitations.7
Subsequent to his May 13, 2008 employment injury, however, appellant resumed his usual work
duties. At the time the employing establishment removed him from employment on January 23,
2013, he was working limited duty as the result of another work injury. Consequently, appellant
has not established a recurrence of disability based on the withdrawal of his limited-duty
employment due to his May 13, 2008 employment injury.
Further, the medical evidence is insufficient to show that he was unable to work
beginning January 24, 2013. On November 20, 2013 Dr. Berenguer noted that appellant
sustained a work injury to his low back on May 13, 2008 and was diagnosed with a lumbar strain
and radiculitis. He worked limited duty after his injury but was “reincorporated to work full
duty.” Dr. Berenguer indicated that appellant had another back injury in 2011 and a recurrence
of disability in 2012 as let go from work because he could not perform his duties. He diagnosed
lumbar sprain and radiculitis and found that he should be assessed to determine whether he could
work limited-duty employment. Dr. Berenguer did not address the relevant issue of whether
appellant sustained a recurrence of disability on January 24, 2013 due to his May 13, 2008
employment injury. Thus, his opinion is insufficient to meet appellant’s burden of proof.
In a December 28, 2013 form report, Dr. Berenguer diagnosed lumbar strain and found
that appellant was totally disabled. He checked “yes that the history provided by appellant
corresponded to that of the form. The form, however, did not contain a history of injury.
Further, the Board has held that an opinion on causal relationship which consists only of a
physician checking “yes” to a medical form question on whether the claimant’s condition was
related to the history given is of little probative value. Without explanation or rationale for the
conclusions reached, such report is insufficient to establish causal relationship.8
7

20 C.F.R. § 10.5(x).

8

Cecelia M. Corley, 56 ECAB 662 (2005); Deborah L. Beatty, 54 ECAB 334 (2003) (the checking of a box “yes”
in a form report, without additional explanation or rationale, is insufficient to establish causal relationship).

4

On appeal appellant’s attorney argues that the employing establishment withdrew his
limited-duty position. As discussed, the record on appeal reflects that he was working limitedduty as a result of another employment injury at the time he stopped work in January 2013.
Counsel further contends that medical reports from September 2008 and January 2010 show that
appellant had continuing work restrictions. However, he was released to resume his regular
employment in October 2008. There is no evidence that appellant was working with restrictions
due to his May 13, 2008 work injury at the time the employing establishment terminated his
employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he sustained a recurrence of
disability beginning January 24, 2013 causally related to his May 13, 2008 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the March 10, 2014 and December 10, 2013
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: October 3, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

